Citation Nr: 0810248	
Decision Date: 03/28/08    Archive Date: 04/09/08	

DOCKET NO.  04-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of exposure to Agent 
Orange. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, a dysthymic disorder, and depression. 

3.  Entitlement to service connection for irritable bowel 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1978, with service in Thailand from January to November 1970.  
Pertinent evidence of record is to the effect that, based on 
the veteran's service in Thailand, he was awarded the Vietnam 
Service Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2002, September 2005, and January 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as the 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas, and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and the 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on Court precedent which might 
ultimately be overturned on appeal, on September 1, 2006, the 
Secretary of Veterans Affairs imposed a stay at the Board on 
the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure (such as the veteran's claim for 
service connection for Type II diabetes mellitus) in which 
the only evidence of exposure is receipt of the Vietnam 
Service Medal (as in this case), or service on a vessel off 
the shore of Vietnam.  Once a final decision is reached on 
appeal in the Haas case, the adjudication of any cases that 
have been stayed will be resumed.

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for an acquired 
psychiatric disorder (to include post-traumatic stress 
disorder, a dysthymic disorder, and depression) and irritable 
bowel syndrome is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
psychiatric disorder, as well as his irritable bowel 
syndrome.  In pertinent part, it is contended that the 
veteran currently suffers from an acquired psychiatric 
disorder, to include post-traumatic stress disorder and/or a 
dysthymic disorder and depression, as a result of various 
incidents during his period of service in Thailand, to 
include certain stressful incidents which occurred during his 
service as an air traffic controller.  The veteran further 
contends that, on numerous occasions in service, he received 
treatment for various gastrointestinal complaints, which 
complaints represented the inception of his currently-
diagnosed irritable bowel syndrome.  

In that regard, a review of service medical records discloses 
that, on a number of occasions during the veteran's period of 
active military service, he received a diagnosis of and/or 
treatment for various gastrointestinal and psychiatric 
complaints, to include possible "early ulcer" disease and a 
phobia for flying.  While at the time of a service separation 
examination in April 1978, a clinical evaluation of the 
veteran's abdomen and viscera, as well as a psychiatric 
evaluation, was within normal limits, it was additionally 
noted at that time that the veteran had a history of a 
"nervous stomach" secondary to nervousness, as well as 
"depression with martial problems."  

The Board observes that, since the time of the veteran's 
discharge from service, he has received diagnoses not only of 
irritable bowel syndrome, but also of post-traumatic stress 
disorder, a dysthymic disorder, and depression.  While 
following a VA psychiatric examination in January 2001, the 
examiner was of the opinion that the veteran's depression was 
mainly the result of his marital problems, chronic anxiety, 
and financial stressors, he further indicated that it was 
"difficult to know" whether the veteran's current depression 
might have been "reactivated," in particular, given his past 
history of depression in service.  Significantly, following a 
private psychological evaluation in March 2001 (which 
examination, it should be noted, involved a review of a 
"significant amount" of medical and psychological data, both 
from active duty and subsequent thereto), it was the opinion 
of the examiner that the veteran suffered from a post-
traumatic stress disorder secondary to his military service 
in the United States Air Force, as well as a major depressive 
disorder with psychotic features secondary to the 
aforementioned post-traumatic stress disorder.  Noted at the 
time of evaluation was that the veteran had served as an air 
traffic controller in Thailand during the Vietnam Era, during 
which time he directed traffic in and out of Thailand for 
bombing raids in Vietnam.  Also noted were some "very 
negative experiences" as a photographer, one of which 
involved service during Hurricane Eloise in Florida, where 
the veteran was one of the last individuals to be evacuated 
from the area.  

Based on the aforementioned, and, in particular, the 
ambiguity surrounding the origin of the veteran's current 
psychiatric disorder and irritable bowel syndrome, the Board 
is of the opinion that additional development is necessary 
prior to a final adjudication of the veteran's current claims 
for service connection.  Accordingly, the case is REMANDED to 
the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2007, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA psychiatric and 
gastrointestinal examinations in order to 
more accurately determine the exact 
nature and etiology of his claimed 
psychiatric disorder and irritable bowel 
syndrome.  The RO/AMC is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic, 
clinically-identifiable acquired 
psychiatric disorder (to include post-
traumatic stress disorder, a dysthymic 
disorder, and/or depression), and, if so, 
whether that psychiatric disability as 
likely as not had its origin during the 
veteran's period of active military 
service, to include as a result of his 
duty as an air traffic controller.  

Following completion of the 
gastrointestinal examination, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from chronic, clinically-identifiable 
irritable bowel syndrome, and, if so, 
whether that disorder as likely as not 
had its origin during the veteran's 
period of active military service.  
Should it be determined that the veteran 
does, in fact, suffer from chronic 
irritable bowel syndrome, but that such 
symptomatology did not have its origin 
during the veteran's period of active 
service, an additional opinion is 
requested as to whether the veteran's 
irritable bowel syndrome is as likely as 
not proximately due to, the result of, or 
aggravated by any clinically-identified 
chronic acquired psychiatric disorder.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for an acquired 
psychiatric disorder (to include post-
traumatic stress disorder, a dysthymic 
disorder, and depression) and irritable 
bowel syndrome.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in June 
2007.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



